Citation Nr: 0406805	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  02-09 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to March 22, 1999 
for the award of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent 
for osteomyelitis.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of a gunshot wound to muscle group XI, left leg, to 
include the question of whether the reduction of the rating 
for that disorder, from 30 to 20 percent, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
January 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 decision by the RO that 
granted service connection for PTSD, effective from March 22, 
1999.

This matter also comes to the Board from a September 1988 
decision that granted service connection for osteomyelitis, 
assigned a 20 percent evaluation therefor, and simultaneously 
reduced the veteran's rating for residuals of a gunshot wound 
to muscle group XI of the left leg from 30 to 20 percent.  
Although the RO has not certified these issues for appellate 
review, the record shows that the veteran was notified of the 
September 1988 decision by letter dated in October 1988.  
Thereafter, in April 1989, the veteran's authorized 
representative submitted a VA Form 1-646 ("Statement of 
Accredited Representative in Appealed Case") in which he 
argued, among other things, that VA had "erred" in reducing 
the rating for the injury to muscle group XI.  The 
representative also asserted that the veteran disagreed with 
the rating assigned for osteomyelitis.  In the Board's view, 
because the April 1989 statement was submitted to the agency 
of original jurisdiction (AOJ), because it was in writing, 
because it was submitted within one year of the date of 
mailing of the October 1988 notification letter, because it 
put the AOJ on notice that the veteran disagreed with its 
decision, and because the statement was offered in the 
context of presenting argument on appeal, it satisfied the 
requirements for a valid and timely notice of disagreement 
(NOD).  See 38 C.F.R. §§ 19.118, 19.127, 19.128, 19.129 
(1988).  Indeed, when the Board considered the veteran's 
appeal of another issue in January 1990, it noted in the 
Introduction to its decision that "[t]he veteran has not 
been issued a statement of the case on [the two issues here 
in question]", and "refer[red] th[o]se issues to the [AOJ] 
for proper consideration."

However, for reasons that are not entirely clear, the RO 
never issued the veteran a statement of the case (SOC) in 
connection with his appeal of the AOJ's September 1988 
decision.  Neither did the veteran or his representative 
demand one.  Indeed, in November 1990, the veteran's 
representative filed a claim of clear and unmistakable error 
(CUE) with respect to the aforementioned reduction, and the 
RO in St. Petersburg, Florida denied it.  See 38 C.F.R. 
§ 3.105(a) (1990).  That suggests that both the 
representative and the RO in St. Petersburg believed, 
incorrectly, that the September 1988 decision had become 
final.  In any event, the RO entered new decisions on the 
veteran's claims in 1990, another NOD was received, and an 
SOC addressing the veteran's entitlement to higher ratings 
for muscle injury and osteomyelitis was eventually issued in 
March 1991.  Then, in April 1991, the veteran filed a 
substantive appeal.  Accordingly, because the record shows 
that the veteran filed a timely NOD with respect to the 
September 1988 decision, and because he also filed a timely 
substantive appeal after receiving the SOC in March 1991, the 
Board finds that an appeal has been perfected with respect to 
Issues #2 and 3, as set forth above, on the title page of 
this preliminary order.

The Board notes in this regard that the veteran may have also 
perfected an appeal with respect to his claim of CUE in the 
September 1988 decision, inasmuch as the RO entered its 
decision on that claim in December 1990; he filed a NOD in 
February 1991; and he filed a substantive appeal within 60 
days of receiving the pertinent SOC in March 1991.  However, 
in light of the Board's determination, above-that an appeal 
of the September 1988 decision has been perfected and remains 
pending-the CUE claim is not ripe for appellate review and 
cannot be considered.  See 38 C.F.R. § 3.105(a) (2003) (CUE 
applies only to "[p]revious determinations which are final 
and binding"). 


REMAND

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  As part of that notice, VA is required to 
indicate which information and evidence, if any, the claimant 
is required to provide to VA and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§ 5103(a) (West 2002)); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VCAA applies to earlier effective date claims, and 
that it may require VA to notify the claimant that evidence 
of an earlier filed claim is necessary to substantiate the 
claim.  Huston v. Principi, 17 Vet. App. 195, 202-03 (2003).  
Cf. VAOPGCPREC 8-2003 (Dec. 22, 2003) (if VA issues a 
claimant a VCAA notice letter in connection with a claim for 
service connection, and that claim is granted, a separate 
notice letter need not be furnished with respect to 
downstream issues first raised in the NOD, such as the 
veteran's entitlement to an earlier effective date or higher 
initial rating).  In the present case, the record shows that 
the veteran has never been issued a VCAA notice letter in 
connection with any of the claims here on appeal.  
Accordingly, a remand is required for corrective action.

A remand is also required so that efforts can be undertaken 
to assist the veteran in obtaining additional evidence 
pertinent to his appeal.  First, with respect to the claim 
for an earlier effective date, the Board notes that the 
veteran has alleged that the service department issued him a 
Purple Heart medal in 1984.  This needs to be verified 
because, if the veteran received such a medal, the provisions 
of 38 C.F.R. § 3.400(g) may be for application.  Second, with 
respect to the remaining two claims, the appeal of those 
claims has been pending for several years.  Consequently, 
action needs to be taken to review them and ensure that all 
evidence necessary to a proper appellate decision has been 
procured.  38 C.F.R. § 19.9 (2003).

For the reasons stated, this case is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C., for the 
following actions:

1.  The RO should issue the veteran and his 
representative a VCAA notice letter in connection 
with the claims here on appeal.  They should be 
notified of any information and medical or lay 
evidence that is necessary to substantiate the 
claims; which information and evidence, if any, 
the claimant is required to provide to VA; and 
which information and evidence, if any, VA will 
attempt to obtain on his behalf.  They should 
also be notified that the claimant should provide 
any evidence in his possession that pertains to 
his claims.

a.  With respect to the claim for an earlier 
effective date for the award of service 
connection for PTSD, the notice letter should 
include language informing the veteran that 
he can substantiate his claim in any one of 
three ways:  (i) he can seek to have prior 
denials of his claims for service connection 
for PTSD revised or reversed on grounds of 
clear and unmistakable error (CUE); in order 
to do so, he must do more than assert mere 
disagreement with the way the AOJ weighed or 
evaluated the evidence, and must demonstrate 
more than VA's failure to fulfill its duty to 
assist; generally, he must show that the 
correct facts, as they were known at the time 
of the prior decision, were not before VA, or 
that the statutory or regulatory provisions 
that then existed were incorrectly applied; 
(ii) he can submit evidence to show, as he 
alleges, that the service department has 
awarded him the Purple Heart medal; or (iii) 
absent a showing of CUE or the award of a 
Purple Heart medal, he can demonstrate that 
he has continuously prosecuted (i.e., 
perfected a timely appeal of) the RO's 
February 1999 denial of service connection 
for PTSD; that one or more formal or informal 
applications to reopen the claim were 
received sometime after June 11, 1993 (the 
date of the RO decision previously 
disallowing the claim) and before January 22, 
1999 (the date of the application underlying 
the February 1999 denial); and that he 
satisfied the requirements for an award of 
service connection during that time frame.

b.  With respect to the claims pertaining to 
cellulitis and the muscle injury of the left 
leg, the RO should ask the veteran to provide 
information regarding any evidence of current 
or past treatment for those disabilities that 
has not already been made part of the record, 
and should assist him in obtaining such 
evidence following the procedures set forth 
in 38 C.F.R. § 3.159 (2003).

2.  As part of the development required by the 
VCAA, the RO should request the service 
department to indicate whether the veteran has 
been awarded the Purple Heart medal and, if so, 
to provide any available documentation describing 
the circumstances under which it was awarded.  
The response received should be associated with 
the claims file.

3.  After assisting the veteran in obtaining any 
additional evidence that he identifies as 
pertinent to his cellulitis and muscle injury 
claims, the RO should review the expanded record 
and assess the necessity of obtaining another 
examination of his left leg.  If an examination 
is conducted, the examining physician should 
review the claims folder in connection with the 
examination and the report of the examination 
should be associated with the claims file.

4.  The RO should then take adjudicatory action 
on the claims here on appeal.  In so doing, the 
RO should consider the current and former 
criteria for rating muscle injuries, as 
applicable, and 38 C.F.R. § 4.71a, Diagnostic 
Code 5000, Note 1.  If any benefit sought remains 
denied, the RO should furnish the veteran and his 
representative a supplemental SOC (SSOC).  The 
SSOC should contain, among other things, a 
summary of, and citation to, 38 C.F.R. § 4.71a, 
Diagnostic Code 5000, Note 1, and the current and 
former criteria for rating muscle injuries.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, the Veterans Benefits Administration's Adjudication 
Procedure Manual, M21-1, Part IV, directs ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


